701 S.E.2d 680 (2010)
The STATE of North Carolina DEPARTMENT OF HEALTH AND HUMAN SERVICES, DIVISION OF MEDICAL ASSISTANCE
v.
Anna Marie THOMPKINS, Executrix of the Estate of Sallie Dye Anthony.
No. 380P09-2.
Supreme Court of North Carolina.
August 26, 2010.
John Haworth, High Point, for Anna Marie Thompkins, et al.
Joel L. Johnson, Assistant Attorney General, for State of NC Dept. of Health and Human Services.
Prior report: ___ N.C.App. ___, 695 S.E.2d 133.

ORDER
Upon consideration of the petition filed on the 19th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."